Formal sitting - Georgia
Mr President of the Republic of Georgia, ladies and gentlemen, I would like to welcome you most warmly on behalf of the European Parliament.
Three years ago, following parliamentary elections annulled by the regime of the time, the Rose Revolution took place in your country and history will associate your name with that revolution, Mr Saakashvili.
Led by yourself, your compatriots demanded fair elections and an end to the corruption and bad governance that was ruining your country.
(Applause)
Although the previous regime refused to accept your demands, it was brought down without a single drop of blood being shed. 'People power' prevailed and the Georgian people were able to elect you en masse as the new President.
Mr President, the European Parliament has supported democratic change in your country. We sent a mission of observers to the elections and our Committee on Foreign Affairs had the pleasure of receiving you soon after your inauguration as President, not here in Strasbourg but at our site in Brussels.
The Rose Revolution reawakened hopes for real and free democracy in areas even further east of the Baltic, of Central and of Eastern Europe.
A year later, the Orange Revolution took place in Ukraine. At that time the future seemed full of promise, but we are now seeing that many problems and obstacles have arisen on a journey that is certainly no easy ride.
You have achieved a great deal over the years that have passed since then, but the conflicts in the break-away regions of South Ossetia and Abkhazia have become worse.
It is clear that Russia is now putting great pressure on your country - I can tell you that your country was discussed at great length at the dinner with President Putin - and you now have a great opportunity, on addressing the European Parliament, to explain the situation so that the representatives of the peoples of Europe can hear directly from you about the difficult circumstances being experienced by your country and the problems relating to energy dependency on your great neighbour.
The European Parliament and the European Union as a whole fully support the sovereignty and territorial integrity of your country; there is absolutely no doubt about that. We have also said that the conflicts in South Ossetia and Abkhazia must be resolved at the negotiating table, and by exclusively peaceful means. There can be no military solution to that problem either.
In a resolution that we approved last month here in Strasbourg, we called upon Russia to put an end to all acts of repression and harassment against people of Georgian origin living in Russia and to revoke any measures recently taken against your country, including the suspension of all transport links and postal services. Nevertheless, we would also call for restraint in any verbal comments from all sides that may raise the tension unnecessarily.
We believe that the Council and the Commission must find a way to help your country to overcome and compensate for the economic and social effects of the Russian measures against you.
Mr President, we would like to express the European Parliament's support for the approval of the Action Plan on the European Neighbourhood Policy by the EU-Georgia Cooperation Council, which has taken place today in Brussels.
We welcome you once again and I hope that your presence here will give us the opportunity, through dialogue, to overcome the problems faced by your country and which affect all of us.
You have the floor, Mr President.
(Applause)
President of Georgia. (ES) Thank you very much for you words and your invitation, Mr President. They are very important to our country.
Distinguished Members of Parliament, I wish to thank you for this kind invitation today. That we meet in Strasbourg is especially meaningful to me. It was here as a young student, coming fresh from the Soviet Union, that I first discovered Europe in all its diversity and richness. It was here that I first learned about human rights and the solemn obligation of the state to protect, rather than persecute. What a revelation! And it was here that I dared to dream that one day what I studied could be applied to my own country and that I could plant those seeds which only now have finally blossomed. At that time, it was a radical and maybe even rather a dangerous dream, but it is one that I have never forgotten.
Strasbourg is also important for me for another reason. It is the place where I met my wife Sandra at a human rights course.
(Applause)
I called my mother from the street phone in the Orangerie across from the Council of Europe building where I was on an internship at the time to tell her that I had met a beautiful Dutch girl. Well, they are now sitting next to each other up there in the gallery.
(Applause)
I am very proud that our multinational family is represented here today with three generations, including my grandmother. I want to say thank you, therefore, and thank you to this city and its institutions for giving me both knowledge and love, two priceless assets that I will never part with.
Let me begin my remarks with a few words in Georgian. We do not want to be part of a debate as to whether we are part of old or new Europe, because I believe we are the oldest Europe, so we are observing from the side.
(The President spoke Georgian. This is a translation)
On behalf of my country, I wish to express my gratitude to all of you - to the European Union, and to you the parliamentarians of Europe in particular - for your existence and your activism.
Europe has always been home to many diverse nations, small and large alike. Georgians have been Europeans since the time Prometheus was chained to our mountains and the Argonauts came to our country in search of the Golden Fleece. When debates take place about the identity of Europe, if Georgians are European we do not participate in them. We are an ancient European nation. Georgians are not only Europeans, but we are enthusiastic Europeans and Europe was always the first choice to turn to for help and moral support through all the troubled periods.
That which brings us together is a common and unbreakable bond, one based on culture, on our shared history and on a common set of values that has at its heart the celebration of peace and the establishment of fair and prosperous societies. This is the substance of what is often called 'the European project'. My nation is proud to be part of that just project and to contribute to its stability, strength and permanence. For in Georgia please know that you have a strong and reliable partner now and in the future, for ours is a common destiny.
(The President switched back to English)
I just want to ask whether you have ever considered for a moment what the post-Soviet world would be like had there not been a European Union. At times like this, I am reminded of the vision and leadership that led to a united Europe, expressed so eloquently in 1950 by Robert Schuman. I wonder what Schuman would say today when presented with Europe's map and its current challenges?
From the rubble of war, you have created a beacon of justice, peace and prosperity. In that respect, your actions have provided the answer, as Schuman's vision continues to endure.
In particular, your readiness to welcome new members from the former Soviet region has significantly strengthened peace and democracy in Europe. The success of these new Member States encourages countries like mine to move forward, for we have benefited and will continue to benefit from their experience and expertise, and your vision and prudence.
Perhaps the best way in which I can express that gratitude is to state that we wish to emulate you! But here let me be very clear: I do not want to alarm you by requesting outright that Georgia be admitted to the European Union. Membership is a distant goal, and it is not on our immediate agenda. Rather, it is the principles on which Europe is built that provide the cornerstones for our development. Here I see cause for optimism, based on enhancing our partnership. The Georgia we are creating is built squarely on the rule of law, human rights, democracy and peace. Our European path has been chosen by the Georgian people themselves. For them and for me, it is indeed the embodiment of our country's enduring European identity. It is the only way forward.
I am in Strasbourg at a symbolic moment, because we will soon be celebrating the third anniversary of our Rose Revolution.
As many of you know, three years ago Georgia was basically a failed state. Imagine a country where daily survival was a mighty struggle for all but the privileged few, where insecurity reigned and disorder prevailed, and where the security of the country was subsumed in the interests of larger neighbours. Georgia was a country with rampant corruption and endemic injustice, and certainly there was no rule of law.
Today, three years on, Georgia has changed beyond recognition. We are reforming our institutions and economy to bring greater prosperity and stability to our people and our region. Had the changes of the last few years not been made, today we would be a totally failed state not only in our region but also in the European neighbourhood.
Today, however, I believe Georgia can rise to the challenge of being a model European neighbour and that is the message I should like to share with you this afternoon. I make this claim before you because for the past three years we have consistently pursued four straightforward goals: the restoration of democracy and rule of law, the eradication of corruption, the creation of revenue for our citizens and the protection of our territorial integrity.
All, as you can imagine, are interrelated and all have as their first assumption the strengthening of institutions and public accountability. For this vision to succeed, in essence, the poetry of democracy must be supported by the prose of the rule of law. In substance, this means enacting reforms based on the understanding that justice should reign in the country. When I say justice, I mean it in the European sense: democracy must be served by an infrastructure of values and institutions that give protection and opportunity to every citizen. The rule of law must prevail in a transparent manner that is equal to all. This is, of course, easy to say but harder to do, and I welcome the European Union's support in realising this vision.
Today in Georgia we have completely reformed our police forces. As a result, Georgian drivers no longer worry about being arbitrarily stopped by traffic police demanding bribes. Georgian business owners do not fear random harassment. Three or four years ago a Gallup poll in Georgia showed that the rate of confidence in the police was less than 5%. Basically, the police force was the most hated institution in the country, but now, the rate of confidence is in the upper seventies. It is one of the most trusted institutions in the country and certainly more trusted than in any other countries in the post-Soviet region. This is a big change.
We have made an irreversible commitment to reforming our judicial system and, through strong collaboration with European institutions, we created and are now funding a comprehensive multi-year programme.
I wish to comment on some highlights. Today we are strengthening both the independence and professionalism of our judges and legal professionals, while at the same time reducing the powers of the President. With new constitutional changes, the President will no longer be able to appoint judges directly. I hope these changes will be adopted this December.
We are reforming our legal education system and strengthening the protection of human rights by further educating our law enforcement officials. This is a matter of national interest. We are building new prisons that meet the standards of human rights monitors and streamlining legal procedures to ensure due process in due time. This is a matter of enforcing fundamental rights. We will continue to overhaul our system of justice, because without it our reforms will lack foundation.
Today I am pleased to state that our Parliament exercises an unprecedented level of oversight. As Head of the Executive, I can attest to the fact that budgets are scrutinised, oversight is vigorous and careful consideration is given to Parliament in the decisions of the Executive.
Georgia also enjoys one of the most liberal environments for the free press and a vibrant NGO community. Our media freedom legislation is one of the most - if not the most - liberal. Unfortunately for politicians, under Georgian law the media cannot be sued under any circumstances. That is good, because it offers more opportunities.
Perhaps one of my biggest regrets to date, however, is the fact that Georgia still does not have an opposition that is sufficiently robust to challenge the Government. I do not say this lightly. It is not a good thing, but nothing would be more dangerous to a fledgling democracy than to artificially manufacture an opposition. It is bad for an aspiring government not to have a strong opposition which will be more responsible and more competent and which will test the Government. I am sure that this kind of opposition will be created as society develops. Perhaps one day - but I hope not that soon - it will prevail in open and fair elections. We have certainly established a political and legal environment in which that can happen. Now it is up to opposition groups to take the next step.
Our path of transformation began with a very simple idea: that every citizen must feel secure. To achieve that, corruption had to be stamped out and that was our major goal. In order to provide a social safety net, we have been aggressive and imaginative in our economic reforms. Georgia today is an attractive target for investment. For a country with relatively few natural resources, we are left to work with our own ingenuity and discipline. That is why we have established the lowest tax rates in Europe, some of the most flexible labour laws and some of the simplest trade, customs and regulatory procedures. Liberal reforms have proven to be the best tool to fight corruption, while guaranteeing the freedom of business and protection of property rights. It has also proven the best way to generate revenue, so that we can build more roads, schools and hospitals. Today, I am proud of the fact that two years ago not a single school in Georgia had access to the internet, but now 80% of our schools have computers and internet access, and next year the process will be finished. We are building new schools comparable to the best schools in the Netherlands, Germany or the Czech Republic. This year we built 340. That is a lot for a small country. More roads have been built this year alone than since independence in 1991. At its annual meeting in Singapore this year, the World Bank ranked Georgia the most successful reformed country in the world and one of the best places in the world to do business. In two years we have switched from being one of the worst to one of the best places in the world to do business.
Georgian economic growth this year will be strong, since, according to the World Bank, we are also the top-performing country among transitional economies in Eurasia in fighting corruption. In fact, the EBRD ranks us among the three most non-corrupt nations in Europe. Maybe other figures will say more about our achievements.
The year 2004, the first year after our Rose Revolution, was the first time since 1991 that we had a positive immigration and birth rate. Last year, in a country of just under five million people, almost 100 000 more Georgian citizens came back to Georgia than left. They were in fact voting with their feet. It is an amazing story. So I do not think Europe should be afraid to open up to these areas, because Georgians are not going to flee to Europe overnight - they are coming back.
(Applause)
An amazing symbol of this is the main central hospital in Tbilisi. It stopped being a hospital and was occupied by internally displaced persons from the war in Abkhazia. Last year a large team of Georgian high-level professionals came from the United States, Spain, Germany and Russia. They re-established the hospital. We helped them and carried out repairs. We provided the IDPs with assistance to leave and now it is one of the best hospitals in the world. Some Europeans said that there is only one other hospital of its kind in Europe.
This is the symbol: Georgians like Nina Gedevanovna Ananiashvili, who was a top ballet dancer at the Bolshoi, are coming back and trying to recreate our country. She left a very lucrative career with the Bolshoi to come back and recreate our ballet group from scratch. It is now a very powerful group, perhaps one of the best in our part of the world, and it will soon be touring worldwide.
Our goal now is to focus on steady job creation. With my economic advisor Mr Marklar, former Prime Minister of Estonia, who was one of the architects of the Estonian economic miracle, we have established very successful on-the-job training programmes. Our reforms in that sector will only be complete when every Georgian feels that he or she has a real opportunity for employment.
Georgia is a country of tremendous warmth, hospitality and beauty. In fact I was just showing President Borrell an album of Georgian sites. It is a country that European travellers have enjoyed in the past and are now rediscovering. We are, in fact, Europe's best kept secret from that point of view.
I would like to share with you a brief quote from the writings of Sir Oliver Wardrop, who in 1888 wrote a book entitled The Kingdom of Georgia. He wrote: 'There is no reason why Georgia should not become a popular resort. It is not so far away as people think. It has the great advantage of being almost unknown to tourists, there is none of the impudent extortion which ruffles our tempers nearer home and it is, after all, cheaper than Scotland'. Please, those of you from Scotland, do not be angry with me. I am only quoting. But in fact it is true!
(Laughter)
Reviewing the combined effect of our reforms, I believe it is fair to state that these steps have allowed us to move closer to Europe institutionally and culturally. You have provided the framework for further growth through the Neighbourhood Policy. Today we will be signing the Action Plan that translates many of our mutual priorities into detailed results. But in the spirit and the substance of that effort we must continue to build, for I want my country to work with Europe so that Europe knows it has an utterly reliable partner and friend in Georgia.
For some, however, our strategy has proven an irritant, and it seems Georgia's reform path means we are departing from former - and, in their eyes, still applicable - spheres of influence. I believe, as you rightly said in your landmark declarations two weeks ago on Georgia, that the time of 'spheres of influence' is over.
(Applause)
I would like to thank you for that declaration and for the very appropriate and specific language it contained. Each nation must have the chance to freely decide how and with whom it wants to build their future. We base our strategy on being a secure and reliable partner, not a tame and weak satellite. We are a nation with a long history of independence. That independence was interrupted 200 years ago with the violent expansion of the Russian empire. For three brief years between 1918 and 1921 we enjoyed another moment of independence. That again was taken away from us. What were the circumstances?
In 1921 the Bolshevik Army, claiming to protect a minority population in one of our regions, entered Georgia and reconquered it. During that period, more than 500 000 Georgians perished in the gulags, including several members of my own family. It was too expensive a price to pay and we are not willing to pay it again. We will not allow that history to be repeated, whatever it takes. After all, we are living in 2006, not 1938 or 1939, 1956 or 1968.
At what point are small countries asked to sacrifice their aspirations for liberty? How often can we ask the smaller party to tone down its voice and resist reacting to provocation? Let us hope that we will never be asked to succumb and say that justice lies with size, numbers and power in this age, that might makes right and not vice versa. Let us hope that never again, when our or any other European nation is threatened, will the spectre of that famous reference by one statesman in the 1930s to 'quarrels in a far-away country between people of whom we know nothing' be seen as an adequate response.
Thankfully, I hope that policy has been left permanently in the past. I hope one day that Georgians, as well as proud representatives of that then far-away country the Czech Republic, will be equals in the European family.
(Applause)
Today, because we have chosen to move as close as possible to Europe and to align ourselves with Euro-Atlantic institutions, Georgia is punished. Because we are a democracy, the pressures we are under have only resulted in further consolidation of our society. People who exercise pressure do not understand: you do not pressurise democracies, because you get exactly the opposite result from that you want to achieve. That has become increasingly challenging because, as you know, Russia has closed its market to Georgian goods. Our prized Georgian wines and mineral water - major sources of revenue - are now banned from the Russian market. The situation has worsened in the last few months as Russia unilaterally introduced a complete ban on transport and postal links with Georgia. Just a few days ago Gazprom announced a non-commercial more than doubling of the price Georgia must pay for gas. Altogether, in plain language, the sum of those measures can be called an economic blockade.
I do not wish to use this opportunity to further elevate tensions between Georgia and Russia, or to see this afternoon as a chance to create anti-Russian feeling in the heart of Europe. We have enough tensions and enough mudslinging. Such rhetoric would serve no constructive purpose. Rather, it is now time for diplomacy, discussion, the constructive identification of areas of mutual interest and mutual responsibility.
(Applause)
On behalf of my Government and my people, I stand ready to pursue that approach, for it is the only path. Let these words once again stand as an open invitation to our colleagues and all interlocutors to return to the path of normality and harmony through dialogue. I believe that the leaders of both countries share the responsibility for making sure that, under our leadership, relations between the two countries do not deteriorate beyond repair. Let us move forward with haste and good intentions. Like all of you, the people of Georgia are not and never will be anti-Russian.
Please permit me to make reference to another great European statesman, Konrad Adenuaer, who, in his memoirs had this to say about his situation then: 'We were a small and very exposed country. By our own strength we could achieve nothing. We must not be a no-man's land between East and West, for then we would have friends nowhere and a very dangerous neighbour in the East'.
Geography is a little different today, but I could apply some of those words to my country as well. Chancellor Adenuaer's words still resonate today. Our European aspiration is simply to be allowed to develop according to our own free choices, in harmony with all our neighbours, as many of you did decades ago. In that respect, I believe that current measures are temporary and that through patience and level-headedness, through dialogue and mutual respect, they will be lifted and our relations will and must normalise.
That is a desire for which I have the full support of my people. However, if anything today gives me pause in our relations with Russia, it is the very issue that was raised so poignantly by the EU in Lahti and Luxembourg some weeks ago. Quite simply, it is the issue of justice.
Here I would like to make reference to the great Russian author Alexander Solzhenitsyn, whose then forbidden books I read with great passion as a teenager. He said: 'Justice is conscience, not a personal conscience but the conscience of the whole of humanity. Those who clearly recognise the voice of their own conscience usually recognise the voice of justice.'
I believe that your solidarity during this difficult period most clearly reflects the very same sense of justice. For when children with Georgian names are expelled from schools, all our children are at risk. When famous artists, writers, actors, sportsmen are hounded and silenced, we are all silenced. When thousands of citizens are forcibly deported from their homes, taken off the streets in handcuffs, we are all deported.
I and the people of Georgia are grateful for your expression of support for our country. When we feared isolation, Europe raised the banner of our values. Indeed, this very Parliament has raised the voice of morality in Europe. We will never forget your solidarity.
This is the awakening of fundamental values to which we all aspire. We see these values alive in Europe, in your statement.
When I went to Lithuania after the Russian ban on Georgian wine, I saw young Lithuanian volunteers, including students from the Universities of Vilnius and Kaunas, going around supermarkets, together with their professors, telling shoppers to buy Georgian wine. They said that this was freedom wine, that Georgians were paying the price for freedom and needed immediate help, and that shoppers they should therefore buy that wine out of solidarity.
The Polish army has decreed that at officers' receptions it will only serve Georgian wine, which is something we are very grateful for. We do not need arms from the Polish army, as this is a great help in itself.
However, the greatest expression of solidarity came from within Russia itself. In fact the most powerful voices we heard were from there. I was moved by those Russian citizens who spoke out. There are many examples: in many parts of Russia ordinary citizens walked the streets bearing yellow stars with the words 'I am Georgian'; in Moscow, some high school directors threatened to fire any teacher who handed over lists of students with Georgian names to the police, at the risk of they themselves being fired on the spot for such acts; in St Petersburg, taxi drivers instructed by the city council to refuse lifts to passengers who even looked Georgian, and to refuse to take passengers to some of the numerous Georgian restaurants in the city, refused to obey those orders and threatened to go on strike if pushed.
The acts of individuals can make a great difference. I was very touched by the words of the famous Russian actress, Inna Churikova, who recently said, 'Is every misfortune the fault of Georgians? I do not like it when they try to brainwash me from the television screen. I already see the results: people are against Georgians and soon they will turn against Armenians and the others. This is shameful. I want to ask people - what are you doing? Wake up!' What courage and determination.
I would also like to single out one more individual, the renowned Russian actor Alexander Saladasky, who is today's modern Russian hero because he applied for Georgian citizenship as a protest.
Another modern Russian, and indeed European, hero is Shurshadze, formerly called Shurshin, a young student from St Petersburg about whom I read in the press. He, together with a number of his fellow students, in defiance of policies of xenophobia and hate, took a very bold step and changed his last name from Shurshin to Shurshadze, thereby giving it the Georgian ending.
I think we are all inspired by the examples set by those Russian citizens, who have chosen to dissent from a policy that is contrary to what we call European values. I wish to thank all those people today from this place, the European Parliament.
My purpose in travelling here today is to share with you Georgia's European vision. Part of that vision means applying 21st century European solutions to modern challenges. We are a small democracy which believes that only through and with Europe will our country and region become secure and lasting partners. We are unavoidably beholden to each other.
And so, through European approaches to conciliation built on mutual interest, as well as on common values, we can arrive at solutions that will create an all-inclusive society where no one is a loser.
To meet those standards, I want to give you some assurances and clarifications. In many circles, Georgia is labelled as a provocative state which is trying to restore its territorial integrity through force. I can say to you categorically that this is not true. Our intentions are peaceful and exclusively so, because we know what war is, we know what victims look like because they reside among our population today, and we know this cannot be a solution.
I myself have dedicated my career and education to the study of human rights, specialising in particular in minority rights. I did my university thesis at the Norwegian Institute of Human Rights on minority rights, and more specifically those of the South Ossetian and Abkhaz peoples. Today fewer than 40 000 ethnic Abkhaz live in Abkhazia and fewer than 20 000 ethnic Ossetians in South Ossetia. I want you to know these figures because sometimes it seems like we are talking about hundreds of millions. They are a very small number of people, and as such I am especially sensitive to their concerns. I know what they are feeling. On the one hand these small groups have become pawns in a larger game - hostages if you like to big politics and a zero-sum vision, with the resurgence of imperial feelings. On the other hand, they have real and genuine concerns which I understand and with which I deeply sympathise.
I know their concerns and we are trying to listen to and meet their needs. Unfortunately, there are many who continue to suffer from these conflicts. Over 300 000 ethnic Georgians, as well as Jews, Greeks, Russians and Ukrainians, were thrown out of Abkhazia. Even now we witness the property of those expelled peoples being inhabited by others, and in many cases sold illegally. Indeed, just recently one of the most famous Georgian-French film makers, Otar Ioseliani, while commenting on the recent campaign, remarked that history seems to be repeating itself, targeting the same victims for a second time. He reproached the world for being silent, just as it was the first time.
He had this to say: 'The Russian administration first undertook ethnic cleansing in Abkhazia in 1993, where 500 000 people became refugees. Those who could not escape by walking through the high mountains were massacred by the hands of mercenaries. They devastated and destroyed the country. And by the way, then everybody was silent too.' And now the same people are being picked up on the streets of Moscow. On my way to the European Parliament this morning I met two people from Abkhazia. They told me they had been deported from Russia, had paid a bribe to a policeman to be deported to France. It is all happening again. The first time was in 1993 and now it is happening again.
So this is the painful legacy we have inherited. This time let us not be silent. Today we do not need retribution. The Ossetian and Abkhaz peoples are our fellow citizens, and here again I am drawn to the timeless words of Sir Oliver Wardrop, who in his book The Kingdom of Georgia wrote in 1888: 'At the very outset it is necessary to remove from the mind of the reader an opinion which is almost universally held in Europe and which is, perhaps, the chief cause of that apathy with which politicians look upon the Caucasus. It is generally believed, even by some of those who have been in the country, that Transcaucasia is inhabited by a vast number of tribes, more or less wild, having nothing in common but the doubtful benefits of Russian rule. Nothing could be more misleading. Students of ethnography may amuse themselves by making elaborate investigations into the origin of the Khevsur, the Svan, the Pshav, the Osset (and the Abkhaz), it is sufficient for us to know that all these people are, politically at least, Georgians, and have fought under the Kartvelian kings since the days of William the Conqueror'.
Georgia is a multi-ethnic state and I believe that diversity, that tapestry, is one of our greatest strengths. Not a weakness, but a strength.
I was proud that just a few days ago I opened a new Ossetian language school outside South Ossetia, the territory we control, because right now we have twice as many ethnic Ossetian language schools outside South Ossetia as there are inside.
We are still a unitary state, but we are certainly open to all kinds of arrangements under which all minorities are accommodated and there is considerable wide autonomy for all of them, such as the ones in Southern Tirol and in many other places in Europe. For these reasons, our task is to extend our hand in peace, justice and reconciliation, to try and solve our problems through negotiation and compromise so that these areas and all the peoples who call them home can share and be blessed by the same prosperity and guarantees of security enjoyed by the rest of Georgia today.
Some suggest that our separatist problems are simply an internal Georgian affair. Unfortunately this is not so. Our disputes have continued because they are based on recidivist territorial claims - remnants from the Soviet period when an empire collapsed and elites sought to retain their privilege and fiefdoms. Generals fought wars for dachas in Abkhazia because that was the main private property in Soviet times, and they are still clinging to those dachas.
In this scenario, the tactic so visible today is to provide support to local proxies and create institutional blockages to bilateral discussions and negotiation. In this scenario it is the people and future generations born into a climate of fear and hate that lose.
My message this afternoon is one of reconciliation, of openness and of recognition and protection of minority rights. We cannot have 19th or 20th century solutions. We appeal to your objectivity, interests, and above all sense of fair play when evaluating these challenges.
(FR) Ladies and gentlemen, my remarks are founded on the conviction that, today, we must build 21st century European solutions, so that we never again witness the fatal responses of the 20th century, where 'might is right' and small states are inexorably torn apart by larger states.
I hope that my conviction and responsibility as a democratic leader can be recognised. I will never remain silent or inactive in the face of a great threat to democracy and to the territorial integrity of my country. No: in such a difficult situation, Georgia must demonstrate calm and show that it can be constructive. That is precisely what we are going to do.
Our aim is to continue with our political, social and economic reforms, as difficult as they may be, and build on our successes and our progress in order to send a positive message.
In the 1990s, Russia used an economic blockade as a weapon to prevent the integration of the Baltic States into the European Union. In the end, however, these blockades served only to speed up the reorientation of the Baltic economies from the East to the West. The same will apply to Georgia.
Today, I take advantage of the opportunity of this forum to propose a way forward calling for the strengthening of cooperation between the European Union and Georgia, in particular, by consolidating our cooperation in terms of the neighbourhood policy, and by exploring ways to deepen this relationship so that Georgia may forever become a model demonstrating what the European example can accomplish. We are ready. To achieve this, however, we need your judges, your legal experts, your economists and your security experts.
We want a Georgia that secures its borders, so that Europe itself may be more secure. With your involvement, we can overcome the effects of the current embargo, in particular, if we are given the opportunity to trade freely with Turkey and to progress in this direction with the European Union.
Spare us from having to ask for your help, by allowing us to trade. Let us work together to overcome our territorial disputes.
I have proposed talks with Moscow and with the leaders of the separatist regions, in order to find common ground. We have asked European governments to become involved in order to facilitate this process. The time has come to build confidence.
Together with the Organisation for Security and Cooperation in Europe, the United Nations and the European Union, we have offered the greatest possible forms of independence to South Ossetia and Abkhazia, and I confirm this proposal before you today.
May we who, in the past, have all been victims of war, work together today to build a better future.
It is not in the interests of Europe, Russia and Europe's neighbouring countries to allow this issue to continue without creating a new framework for the emerging challenges.
Therefore, if we want to prevent rampant separatism, we must begin a new approach, a European approach reconciling individual beliefs with self-determination and territorial integrity. This is vital for our collective security. Together, we can achieve it.
It has been my privilege to share with you today my observations and thoughts on Georgia's European choice. I believe the path forward - one of engagement and mutual benefit - is finding greater resonance in the capitals of Europe and in European institutions, and this trend should be encouraged.
In closing, I return to the words of Robert Schuman: 'Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity'. I believe that today we are seeing the emergence of that solidarity. It is certainly present in this Chamber, and it is in our hearts and in our actions as we move forward together.
(The House rose and accorded the speaker a standing ovation)
(in Georgian) Thank you very much for your words, Mr President.
(Applause)
As you can see, my Georgian is far worse than your Spanish. It is, in any case, a way of showing you how warmly you are received by the European Parliament.
The European Parliament is a friend of Georgia. It demonstrated that in its recent resolution calling for an end to attacks against Georgian citizens. Furthermore, it hopes that your presence and your words in the European Parliament will contribute to improving the situation in terms of relations between your country and Russia.
You can count on us, Mr President. Didi madloba.